Citation Nr: 1019592	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a hemilaminectomy and discectomy at the L5-S1 level of the 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1972 and from March 1976 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied 
entitlement to a rating in excess of 40 percent for residuals 
of a hemilaminectomy and discectomy at the L5-S1 level of the 
spine.

In June 2004 the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Phoenix RO.  A transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in May 
2006 and August 2008 at which time the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for appellate review.

Issue not on appeal

In September 2009, the VA Appeals Management Center (AMC) 
granted service connection for right and left side sciatic 
nerve neuralgia.  A 10 percent disability was assigned for 
each lower extremity.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Hence, the 
matter is not currently before the Board and will not be 
addressed herein.  




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of pain 
with recurring attacks and intermittent relief, limitation of 
motion, and an altered gait.  Muscle spasm, absent ankle 
reflex or other neurological impairment appropriate to the 
site of the disease disc are not present.  The Veteran has 
not been proscribed bed rest for his back disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the Veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003), Diagnostic 
Code 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In May 2006, the Board remanded the case to the AMC in order 
to gather additional treatment records and provide the 
Veteran with a medical examination.  The Veteran's claim was 
remanded in August 2008 in order to provide him with notice 
in accordance with Vazquez-Florez v. Peake, 22 Vet. App. 37 
(2008) and an additional VA examination.  The Veteran's claim 
was then to be readjudicated. 

The record reveals that the AMC requested the Veteran 
identify or submit any additional records he might have in 
June 2006.  In response, the Veteran indicated that he 
received all his medical treatment from the VA Medical Center 
(VAMC) in Tucson.  These records have been obtained and 
associated with the Veteran's claims folder.  Additionally, 
the Veteran was provided with VA examinations in November 
2006 and March 2009.  The claim was readjudicated via the 
October 2009 supplemental statement of the case.  Thus, the 
Board's remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran, in June 2006 and September 2008.  These letters 
informed the Veteran of what evidence was required to 
substantiate his increased rating claim and of his and VA's 
respective duties for obtaining evidence.  The June 2006 and 
September 2008 letters informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.  The 
September 2008 letter also conformed with notice requirements 
established by the Court in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the Veteran in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In sum, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with several VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in April 2002, 
August 2003, November 2006, and March 2009.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  
The Veteran and his representative have not contended 
otherwise. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
exercised the option of a personal hearing and was afforded 
one in June 2004 as detailed in the Introduction.  
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

Service connection has been established for the disability at 
issue effective from January 16, 1981.  The Veteran filed his 
current increased rating claim on November 28, 2001.  During 
the pendency of this case, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended twice, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-
58 (Aug. 27, 2003).  The Veteran has been provided with the 
new regulatory criteria in the October 2003 statement of the 
case, and he submitted additional argument after receiving 
such notice.  Therefore, there is no prejudice to the Veteran 
in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i) The former schedular criteria - effective prior to 
September 23, 2002

Under the former Diagnostic Code 5293 [intervertebral disc 
syndrome], a 60 percent rating is for application when there 
is pronounced intervertebral disc syndrome evidenced by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent rating is for application when there is severe 
intervertebral disc syndrome as evidenced by recurring 
attacks with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (effective prior to September 23, 
2002). 

(ii) The criteria from September 23, 2002 through September 
25, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, the next-higher 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

Note (1) to the revised version of Diagnostic Code 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician." "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

(iii) The current schedular criteria - effective from 
September 26, 2003

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part)

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Analysis

The Veteran seeks an increased disability rating for his 
service-connected hemilaminectomy and discectomy residuals, 
which is currently, rated 40 percent disabling.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i) The former schedular criteria - effective prior to 
September 23, 2002

The record indicates that the Veteran's spine disability 
includes a limited range of motion.  However, the maximum 
disability rating based on limitation of motion is 40 
percent.  Since the Veteran's disability is currently rated 
40 percent disabling, it would not be in his best interest to 
apply the diagnostic codes pertaining to limitation of 
motion. 

The record also indicates that the Veteran's service-
connected spine disability results in intermittent radiating 
pain from the hips to the feet with weakness and numbness in 
the legs.  Based on the presence of neurologic symptoms, the 
Board will apply Diagnostic Code 5293 [Intervertebral disc 
syndrome].

Review of the medical evidence demonstrates there is no 
evidence of fracture of the Veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  

(ii) The criteria from September 23, 2002 through September 
25, 2003

The schedular criteria for Diagnostic Code 5292 from 
September 23, 2002 through September 25, 2003, are the same 
as the criteria in effect prior to September 23, 2002.  
Accordingly, for the reasons stated above, rating the Veteran 
based on limitation of motion is not in the best interest of 
the Veteran. 

With respect to intervertebral disc syndrome, while the 
evidence of record does not indicate that incapacitating 
episodes as defined by the revised schedular criteria are 
present, the Board will continue to rate the Veteran under 
Diagnostic Code 5293 in order to combine, under 38 C.F.R. § 
4.25, the separate evaluations of the Veteran's chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

(iii) The current schedular criteria - effective from 
September 26, 2003 

With respect to the current schedular criteria, all lumbar 
spine disabilities are rated using the same criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  However 
intervertebral disc syndrome may be rated under either the 
general rating formula or based on incapacitating episodes. 

In this case there is no indication that the Veteran has been 
proscribed bed rest by a physician during the appeal period.  
The March 2009 VA examiner indicated that the Veteran has not 
had any incapacitating episodes.  Accordingly, rating the 
Veteran's disability under Diagnostic Code 5243 
[Intervertebral disc syndrome] based on incapacitating 
episodes would not be of benefit to the Veteran.

Schedular rating

(i) The former schedular criteria - effective prior to 
September 23, 2002

As noted above, under Diagnostic Code 5293 as it existed 
prior to September 23, 2002, a 60 percent evaluation is 
warranted for a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  For 
the reasons set forth below, the Board finds that there is no 
basis for assigning the next-higher 60 percent evaluation 
under the provisions of Diagnostic Code 5293 as in effect 
prior to September 23, 2002.  

As noted in the Introduction, the Veteran has been granted 
service connection for sciatic nerve neuralgia of the 
bilateral lower extremities.  However, the record does not 
indicate that the Veteran's back disability has ever resulted 
in demonstrable muscle spasm.  See, e.g., the March 2009 VA 
examination.  

With respect to absent ankle jerk, the Veteran's lower 
extremity reflexes were described as normal during the April 
2002, August 2003, and March 2009 VA examinations.  While the 
Veteran's right ankle reflexes were described as diminished 
during the November 2006 VA examination, the record does not 
indicate that he has ever had absent ankle jerk.  His 
complaints of radiating pain with numbness weakness, a 
decreased sensation to touch, decreased ankle reflexes and 
muscle weakness are compatible with a finding of recurring 
attacks associated with severe disc syndrome in contrast to 
symptoms associated with pronounced disc syndrome.  

The Veteran has complained of daily pain with weekly flare-
ups.  See the November 2006 VA examination.  In March 2009, 
the Veteran indicated that he has flare-ups every one to two 
months.  See the March 2009 VA examination.  During the June 
2004 hearing, the Veteran testified that he uses a cane and a 
TENS machine which provides him relief from pain.  See the 
hearing transcript, page 5.  As noted above, recurring 
attacks with intermittent relief is contemplated under the 
currently assigned 40 percent disability rating.   The record 
does not indicate that the Veteran has pronounced symptoms.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 40 percent 
for his service-connected back disability prior to September 
23, 2002.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 

(ii) The criteria from September 23, 2002 through September 
25, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician during the appeal period.  As such, 
the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 through September 25, 2003, cannot 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the Veteran's 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.

The chronic orthopedic manifestations of the Veteran's back 
disability have been discussed above.  Based on the Veteran's 
recurring attacks with intermittent relief and severe 
symptoms the Board has determined that the low back 
disability symptomatology is more congruent with the 
currently assigned 40 percent disability rating.  

With respect to the Veteran's neurological manifestations, as 
noted above, the Veteran has been assigned separate 10 
percent disability ratings for mild neurological 
manifestations in his lower right and left extremities.  
These symptoms include radiating pain with numbness weakness, 
a decreased sensation to touch, decreased ankle reflexes and 
muscle weakness.  See, e.g., the April 2009 VA examination.  
There is no indication that a moderate disability is present. 

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's 
service-connected spine disability.  It has been determined 
that the Veteran is entitled to a 40 percent rating under 
Diagnostic Code 5293 for his orthopedic manifestations, and 
that he is entitled to separate 10 percent evaluations under 
Diagnostic Code 8720, for his neurologic manifestations.  
Those separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other compensable service-connected 
disabilities.

In this case the Veteran has not been service-connected for 
any other disabilities. Applying the Combined Ratings Table 
of 38 C.F.R. § 4.25 to the Veteran's ratings as set forth 
above, a combined evaluation of 50 percent is derived, 
effective prior to and from September 23, 2002.

Thus, the Board finds that revised version of Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003) as well as the prior laws and regulations entitle 
the Veteran to the combined service-connected disability 
evaluation if he is rated separately for the orthopedic and 
neurologic manifestations of the back disability at issue.  
As discussed above, there is no basis for separate orthopedic 
and neurologic evaluations in excess of those amounts.

(iii)  The current schedular criteria - effective from 
September 26, 2003

In order to warrant a higher disability rating under the 
current General Rating Formula for Disease and Injuries of 
the Spine, the evidence must demonstrate unfavorable 
ankylosis of the thoracolumbar spine or the entire spine. 

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259.  The Veteran has not 
been diagnosed with ankylosis during any VA examination or 
outpatient treatment, nor has he alleged as much.  As 
recorded in the March 2009 VA examination report, the Veteran 
maintains forward flexion of the spine to 40 degrees.  
Because the Veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown, and a higher rating under the General Rating Formula 
for Disease and Injuries of the Spine is not warranted.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under former Diagnostic Code 
5295, and the General Rating Formula for Diseases and 
Injuries of the Spine, absent ankylosis.  


Hart discussion

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2009).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
November 28, 2001.  Therefore, the relevant time period under 
consideration is from November 28, 2000 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
November 2000 to the present. 

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 40 percent.  The April 2002, August 2003, 
November 2006, and March 2009 VA examinations and the medical 
treatment records indicate the disability has remained 
relatively stable throughout the rating period on appeal.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected back disability.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his back disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works as a security guard.  While the record 
indicates that the Veteran's back disability limits the 
distance he can walk and the length of time he can stand, 
there is no indication that this disability creates any 
unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a hemilaminectomy and discectomy at the L5-S1 level of the 
spine is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


